DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101, the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “storage medium” described in the claims cover both transitory signal and non-transitory media. The specification does not explicitly limit the claimed technology to only non-transitory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garland et al. (U.S. Patent Number: 5,999,526) in view of Henderson et al. (U.S. Patent Application Number: 2006/0099954).
Consider claim 1; Garland discloses a communication control apparatus comprising: 
a processor (col. 3, lines 29-34); and 
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor (col. 3, lines 29-34), perform to: 
transmit regional characteristics information indicating a communication environment in a region where the communication apparatus is installed, the regional characteristics information including at least one of mobility characteristics, communication capacity [e.g. network resource availability (col. 5, lines 16-22)], peak data amount, and number of devices; 
store a setting file (e.g. profile) corresponding to each second communication parameter [e.g. customer defined parameter (col. 4, lines 59-62)]; 
acquire the setting file and store the acquired setting file (col. 4, lines 59-62; col. 4, line 66 – col. 5, line 2); and 
determine the first communication parameter (e.g. event occurrence) from among the second communication parameters (e.g. customer defined parameter) and assign the determined first communication parameter to the communication apparatus (col. 5, lines 6-9). 
Garland discloses the claimed invention except: in response to the regional characteristics information, acquire at least one second communication parameter that is a candidate for a first communication parameter indicating a communication scheme to be assigned to the communication apparatus and indicates a communication scheme suitable for the regional characteristics indicating the communication environment in the region where the communication apparatus is installed.
In an analogous art Henderson discloses in response to the regional characteristics information [e.g. high capacity (par. 37, lines 4-25; par. 43, 44)], acquire at least one second communication parameter that is a candidate for a first communication parameter indicating a communication scheme (e.g. TDD) to be assigned to the communication apparatus (e.g. access point) and indicates a communication scheme (e.g. TDD) suitable for the regional characteristics (e.g. high capacity) indicating the communication environment in the region where the communication apparatus (e.g. access point) is installed (par. 37, lines 4-25; par. 43, 44).
It is an object of Garland’s invention to provide a method of providing data. It is an object of Henderson’s invention to provide a method of communicating using access points. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Garland by including a communication scheme, as taught by Henderson, for the purpose of efficiently providing services in a telecommunications network.
Consider claim 2, as applied in claim 1; Garland discloses acquire only the setting file that is not stored [e.g. customer request (col. 5, lines 32-35)].
Consider claim 3, as applied in claim 1; Garland discloses delete the setting files other than a setting file corresponding to the second communication parameter (e.g. current customer request) from among the setting files (col. 5, lines 9-12, 32-35).
Consider claim 4, as applied in claim 1; Garland discloses store regional characteristic communication parameter correspondence information in which the communication apparatus, the regional characteristics, and communication suitable for the regional characteristics are associated [delay request (col. 4, lines 59-62; col. 4, line  66 – col. 5, line 2; col. 5, lines 16-20)]; and determine the first communication parameter (e.g. event occurrence) to be assigned to the communication apparatus based on the regional characteristic communication parameter correspondence information [delay request (col. 4, line 66 – col. 5, line 2; col. 5, lines 16-20)]. Garland discloses the claimed invention except: communication scheme.
In an analogous art Henderson discloses that it is well  known in the field of art to use communication schemes suitable for regional characteristics (par. 37, lines 4-25; par. 43, 44).
It is an object of Garland’s invention to provide a method of providing data. It is an object of Henderson’s invention to provide a method of communicating using access points. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Garland by including a communication scheme, as taught by Henderson, for the purpose of efficiently providing services in a telecommunications network.
Consider claim 5, as applied in claim 4; Garland discloses determine the first communication parameter (e.g. event occurrence) to be assigned to the communication apparatus based on the updated regional characteristic communication parameter correspondence information [e.g. further delay request (col. 5, lines 32-35)], when the regional characteristic communication parameter correspondence information is updated [e.g. further delay request (col. 5, lines 32-35)].
Consider claim 6, as applied in claim 5; Garland discloses acquire the second communication parameter, when the regional characteristic communication parameter correspondence information is updated [e.g. further delay request (col. 5, lines 32-35)].
Consider claim 7, as applied in claim 1; Garland discloses determine the first communication parameter to be assigned to the communication apparatus based on communication state information indicating a communication state of communication in the communication apparatus [e.g. network resource availability (col. 5, lines 16-22)].
Consider claim 8, as applied in claim 7; Garland discloses acquire the second communication parameter based on the communication state information [e.g. connected (col. 5, lines 32-35)].
Consider claim 9, as applied in claim 8; Garland discloses measure the communication state of communication by the communication apparatus and generate the communication state information indicating the measured communication state [e.g. non-peak period (col. 5, lines 24-31)].
Consider claim 10; Garland discloses a communication control method comprising:
transmitting regional characteristics information indicating a communication environment in a region where the communication apparatus is installed, the regional characteristics information including at least one of mobility characteristics, communication capacity [e.g. network resource availability (col. 5, lines 16-22)], peak data amount, and number of devices; 
storing a setting file (e.g. profile) corresponding to each second communication parameter [e.g. customer request (col. 4, lines 59-62)]; 
acquiring the setting file and store the acquired setting file (col. 4, lines 59-62; col. 4, line 66 – col. 5, line 2); and 
determining the first communication parameter (e.g. event occurrence) from among the second communication parameters (e.g. customer defined parameter) and assign the determined first communication parameter to the communication apparatus (col. 5, lines 6-9). 
Garland discloses the claimed invention except: in response to the regional characteristics information, acquire at least one second communication parameter that is a candidate for a first communication parameter indicating a communication scheme to be assigned to the communication apparatus and indicates a communication scheme suitable for the regional characteristics indicating the communication environment in the region where the communication apparatus is installed.
In an analogous art Henderson discloses in response to the regional characteristics information [e.g. high capacity (par. 37, lines 4-25; par. 43, 44)], acquire at least one second communication parameter that is a candidate for a first communication parameter indicating a communication scheme (e.g. TDD) to be assigned to the communication apparatus (e.g. access point) and indicates a communication scheme (e.g. TDD) suitable for the regional characteristics (e.g. high capacity) indicating the communication environment in the region where the communication apparatus (e.g. access point) is installed (par. 37, lines 4-25; par. 43, 44).
It is an object of Garland’s invention to provide a method of providing data. It is an object of Henderson’s invention to provide a method of communicating using access points. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Garland by including a communication scheme, as taught by Henderson, for the purpose of efficiently providing services in a telecommunications network.
Consider claim 11; Garland discloses a communication control system comprising a management apparatus and a communication control apparatus, wherein 
the management apparatus comprises: 
a processor (col. 2, line 53 – col. 3, line 2); and 
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor (col. 2, line 53 – col. 3, line 2), perform to: 
receive, from the communication control apparatus (col. 3, lines 23-29), regional characteristics information indicating a communication environment in a region where the communication apparatus is installed, the regional characteristics information including at least one of mobility characteristics, communication capacity [e.g. network resource availability (col. 5, lines 16-22)], peak data amount, and number of devices; and 
transmit a setting file corresponding to the second communication parameter (e.g. customer defined parameter) to the communication control apparatus (col. 5, lines 32-34) in response to a request from the communication control apparatus (col. 4, line 66 – col. 5, line 2), and 
the communication control apparatus comprises: 
a processor (col. 3, lines 29-34); and 5TDM/edApplication No.: 17/043,597Docket No.: 5259-000350-US-NP 
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor (col. 3, lines 29-34), perform to: 
transmit the regional characteristics information to the management apparatus [e.g. network resource availability (col. 5, lines 16-22)]; 
acquire the at least one second communication parameter (e.g. customer defined parameter) from the management apparatus (col. 5, lines 32-35),
store the setting file (e.g. profile) corresponding to the second communication parameter [e.g. customer defined parameter (col. 4, lines 59-62)], 
acquire the setting file and store the acquired setting file (col. 4, lines 59-62; col. 4, line 66 – col. 5, line 2); and 
determine the first communication parameter (e.g. event occurrence) from among the second communication parameters (e.g. customer defined parameter) and assign the determined first communication parameter to the communication apparatus (col. 5, lines 6-9). 
Garland discloses the claimed invention except: assign a second communication parameter that is a candidate for a first communication parameter indicating a communication scheme to be assigned to the communication apparatus and indicates a communication scheme suitable for the regional characteristics indicating the communication environment in the region where the communication apparatus is installed.
In an analogous art Henderson discloses assign a second communication parameter that is a candidate for a first communication parameter indicating a communication scheme (e.g. TDD) to be assigned to the communication apparatus (e.g. access point) and indicates a communication scheme (e.g. TDD) suitable for the regional characteristics (e.g. high capacity) indicating the communication environment in the region where the communication apparatus (e.g. access point) is installed (par. 37, lines 4-25; par. 43, 44).
It is an object of Garland’s invention to provide a method of providing data. It is an object of Henderson’s invention to provide a method of communicating using access points. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Garland by including a communication scheme, as taught by Henderson, for the purpose of efficiently providing services in a telecommunications network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/               Primary Examiner, Art Unit 2646